Citation Nr: 1628382	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  11-20 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for bronchitis.  

2.  Entitlement to service connection for multiple sclerosis.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel
INTRODUCTION

The Veteran had active service from February 1967 to February 1970, including deployment to Vietnam where he earned the Air Medal with "V" device.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2012, and November 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The November 2012 rating decision denied service connection for multiple sclerosis (MS) and the November 2013 rating decision denied service connection for hearing loss and chronic bronchitis.  

In May 2014, the Veteran presented testimony at a Travel Board Hearing before the undersigned Veterans Law Judge, and a transcript of the hearing is of record.  

Following that hearing, the Board remanded the case in September 2014 for additional development, and the case has since returned for further appellate review.  

The Veteran's appeal originally included claims for service connection of bilateral hearing loss and entitlement to a total disability rating based on individual unemployability (TDIU).  While on remand, however, in a March 2015 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for hearing loss with a noncompensable initial evaluation effective April 3, 2013 and TDIU effective May 10, 2010.  The Board finds that the grant of service connection constitutes a full award of the benefits sought on appeal with respect to these issues.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board indicates that the appellant did not initiate an appeal with the RO's initial rating for hearing loss or the effective date assigned to either hearing loss or TDIU.  Thus, those matters are not in appellate status.  Grantham, 114 F.3d 1156, 1158 (Fed.Cir.1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  As the AOJ's March 2015 decision constitutes a full grant of the benefits sought on appeal, no further consideration is necessary.
Since the September 2014 remand, this case has been converted from a paper claims file into the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A transcript of the May 2014 Travel Board Hearing is of record in Virtual VA.  The Virtual VA claims file also includes VA treatment records.  The RO reviewed these records as they pertain to MS in the June 2013statement of the case (SOC), and as they pertain to bronchitis in the March 2014 SOC.  The AOJ further reviewed the most recent VA treatment records in the March 2015 supplemental statement of the case (SSOC).  All other documents in Virtual VA are duplicative of those in VBMS.  

The issue of entitlement to service connection for MS is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDING OF FACT

The Veteran's currently has chronic bronchitis and the collective evidence, including a medical opinion addressing that disorder's etiology, supports a finding that this disability was as likely as not incurred during the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for bronchitis are met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159 and 3.326(a).  In light of the favorable decision on the Veteran's claim of entitlement to bronchitis, the Board finds that all notification and development action needed to fairly adjudicate this appeal have been accomplished.  


The Merits of the Claim

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In this case, the February 2015 VA examiner made a diagnosis for chronic bronchitis.  Thus, the current disability requirement is satisfied.

The Veteran's lay statements have reported treatment for and diagnosis of bronchitis while in Vietnam.  For example, his November 2013 notice of disagreement, he reported treatment for bronchitis in Vietnam due to the heat; and at the May 2014 hearing, he specified that this treatment was done through an infirmary.  In the case of any Veteran who engaged in combat with the enemy in active service, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 C.F.R. § 3.304(d); 38 U.S.C.A. § 1154(b).  Here the DD Form 214 reflects that the Veteran has been awarded the Air Medal with "V" device, establishing that he engaged in combat.  In light of the Veteran's testimony that he was treated through an infirmary in Vietnam for bronchitis in combination with his combat service, the Board accepts as satisfactory lay evidence his statements regarding treatment for bronchitis while on active duty.  38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304(d).  

The Veteran's May 2014 testimony further asserted continued symptoms of bronchitis since that time, including a cough, shortness of breath, and chest tightness.  The Reserve service treatment records support this assertion with an undated diagnosis for chronic bronchitis and a July 1986 profile for chronic bronchitis.  The Lee County Community Based Outpatient Clinic treatment records similarly support this assertion with September 2005 report of prescription treatment for bronchitis.  The February 2015 VA examiner further offered a favorable medical nexus opinion relating bronchitis to the Veteran's active service.  The examiner noted the Veteran's in-service treatment for bronchitis, the persistence of bronchitis beyond active service as demonstrated by the Reserve treatment records, and more recent intermittent episodes of bronchitis.  As discussed above, that opinion is consistent with both the Veteran's lay statements and the available treatment records.  Thus, the medical nexus requirement is satisfied by the February 2015 VA examiner's opinion.  

Therefore, the claim for service connection for bronchitis is granted.


ORDER

Service connection for bronchitis is granted.


REMAND

Initially, the Board notes that the September 2014 remand included instructions to obtain the Tampa VA Medical Center (VAMC) treatment records.  On remand, the AOJ obtained the most recent Providence VAMC treatment records, but did not obtain any Tampa VAMC treatment records.  Remand is initially required to ensure compliance with the September 2014 remand instructions.  While on remand, the Veteran will have the opportunity to submit any additional private treatment records.  

With regard to the Veteran's claim of entitlement to service connection for MS, the Board notes that the February 2015 VA examiner offered an opinion regarding that possibility.  However, this February 2015 opinion relied upon a rationale based solely on the fact that the Veteran's diagnosis was made beyond the presumptive period, but did not comment on the possibility of direct service connection based upon the Veteran's conceded exposure to herbicides during his service within Vietnam.  Notwithstanding the presumptive provisions, an opinion is still required for the possibility of direct service connection.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should also request any outstanding records from the Tampa VAMC.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  The required notice must then be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  The AOJ should specifically request the Veteran's authorization to release Dr. S.R.'s treatment records for MS.  

Subsequently, and after securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the Veteran that are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.  

3.  After completing the foregoing development, return the February 2015 examination report to that examiner to determine the nature and etiology of the Veteran's MS.  The claims file should be made available to the examiner for review and the examiner should state in the examination report that the claims file has been reviewed.  An explanation for all opinions expressed based on the facts of the claim and any relevant medical principles or literature must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.

Notwithstanding the presumptive provisions, the examiner should state whether it is at least as likely as not (50 percent or higher probability) that the Veteran's MS is related to his active service.  The examiner should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  

In rendering this opinion, the examiner must consider the full record, to include service treatment records and the post service private treatment records.  Specifically, the examiner should consider the Veteran's service in Vietnam and his presumed exposure to herbicides there, as well as his lay statements reporting the slow onset of MS many years prior to his February 2012 diagnosis.  In this regard, the examiner should note the private treatment records showing right sided numbness as early as April 2006, and the Reserve service treatment records showing a July 1993 report of medical history including leg cramps.  

4.  When the development has been completed, review the case on the basis of the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative a SSOC and a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


